Exhibit 10.1

 



Execution Version



 

FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
called this “Amendment”) is dated as of November 27, 2019, by and among RING
ENERGY INC., a Nevada corporation (the “Borrower”), each of the Lenders which is
signatory hereto, and SUNTRUST BANK, as Administrative Agent for the Lenders (in
such capacity, together with its successors in such capacity “Administrative
Agent”) and as Issuing Bank under the Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of April 9, 2019 (as
amended by this Amendment and as further amended, modified or restated from time
to time, the “Credit Agreement”), whereby upon the terms and conditions therein
stated the Lenders have agreed to make certain loans to the Borrower upon the
terms and conditions set forth therein;

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below; and

 

WHEREAS, subject to the terms and conditions hereof, the Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1.        Definitions. Unless otherwise defined in this Amendment, each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement. The interpretive provisions set forth
in Sections 1.2, 1.3 and 1.4 of the Credit Agreement shall apply to this
Amendment.

 

SECTION 2.        Amendments to Credit Agreement. Effective on the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

(a)                Section 1.1 of the Credit Agreement is amended by adding the
following new definition in proper alphabetical order:

 

“Fall 2019 Scheduled Redetermination Reserve Report” means the Reserve Report
delivered by the Borrower to the Administrative Agent pursuant to clauses (a)
and (c) of Section 5.13 for the November 1, 2019 Scheduled Redetermination.

 

(b)                The definition of “Required Hedges” in Section 1.1 of the
Credit Agreement is amended and restated in its entirety as follows:

 

“Required Hedges” means Swap Agreements entered into by the Borrower at prices
reasonably acceptable to the Administrative Agent in respect of crude oil and
natural gas, on not less than 50% (or such immaterially lower percentage as the
Administrative Agent may agree in its sole discretion) of the projected
production from the Loan Parties proved, developed, producing Oil and Gas
Properties as reflected in the Fall 2019 Scheduled Redetermination Reserve
Report, through December 31, 2021.

 



 

 

 

(c)                Section 5.20 of the Credit Agreement is amended and restated
in its entirety as follows:

 

“Section 5.20. Minimum Hedging. The Borrower will, (a) within thirty (30) days
(or such later date as the Administrative Agent may agree in its sole
discretion) after November 27, 2019, enter into the Required Hedges for the time
period through December 31, 2020 and provide reasonably satisfactory evidence
thereof to the Administrative Agent and (b) within sixty (60) days (or such
later date as the Administrative Agent may agree in its sole discretion) after
November 27, 2019, enter into the Required Hedges for the time period from
January 1, 2021 through December 31, 2021 and provide reasonably satisfactory
evidence thereof to the Administrative Agent.”

 

SECTION 3.        Borrowing Base(a). Effective on the Amendment Effective Date,
the Borrowing Base is reaffirmed at $425,000,000 until the next redetermination
or adjustment thereof pursuant to the Credit Agreement. The Borrowing Base
redetermination provided for by this Amendment is the Scheduled Redetermination
for November 1, 2019. This Amendment shall serve as a New Borrowing Base Notice
under the Credit Agreement.

 

SECTION 4.        Conditions of Effectiveness(a).

 

(a)                This Amendment shall become effective as of the date (the
“Amendment Effective Date”) that each of the following conditions precedent
shall have been satisfied:

 

(1)                The Administrative Agent shall have received (which may be by
electronic transmission), in form and substance satisfactory to the
Administrative Agent, a counterpart of this Amendment which shall have been
executed by the Administrative Agent, the Issuing Bank, the Lenders and the
Borrower (which may be by PDF transmission);

 

(2)                Each of the representations and warranties set forth in
Section 5 of this Amendment shall be true and correct as of the Amendment
Effective Date;

 

(3)                Since December 31, 2018, there has been no event or condition
that has occurred and is continuing that has or could reasonably be expected to
have a Material Adverse Effect; and

 

(4)                Borrower shall have paid all fees and expenses due to the
Lenders and the Administrative Agent (including, but not limited to, reasonable
attorneys’ fees of counsel to the Administrative Agent).

 

(b)                Without limiting the generality of the provisions of Sections
3.1 and 3.2 of the Credit Agreement, for purposes of determining compliance with
the conditions specified in Section 4(a), each Lender that has signed this
Amendment (and its permitted successors and assigns) shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

 

(c)                The Administrative Agent shall notify the Borrower and the
Lenders of the Amendment Effective Date.

 



 

 

 

SECTION 5.        Representations and Warranties. The Borrower represents and
warrants to Administrative Agent and the Lenders, with full knowledge that such
Persons are relying on the following representations and warranties in executing
this Amendment, as follows:

 

(a)                It has the organizational power and authority to execute,
deliver and perform this Amendment, and all organizational action on the part of
it requisite for the due execution, delivery and performance of this Amendment
has been duly and effectively taken.

 

(b)                The Credit Agreement, as amended by this Amendment, the Loan
Documents and each and every other document executed and delivered to the
Administrative Agent and the Lenders in connection with this Amendment to which
it is a party constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

(c)                This Amendment does not and will not conflict with any
provisions of any of the articles or certificate of incorporation, bylaws, and
other organizational and governing documents of the Borrower.

 

(d)                No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Amendment.

 

(e)                At the time of and immediately after giving effect to this
Amendment, the representations and warranties of the Borrower contained in
Article IV of the Credit Agreement or in any other Loan Document are true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects), except that any representation and warranty which by
its terms is made as of a specified date shall be required to be so true and
correct in all material respects only as of such specified date.

 

(f)                 At the time of and immediately after giving effect to this
Amendment, no Default, Event of Default or Borrowing Base Deficiency exists.

 

(g)                Since December 31, 2018, there has been no event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect.

 

(h)                As of the Amendment Effective Date, notwithstanding any
provision in any Collateral Document to the contrary, no Building (as defined in
the applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulation) included in the definition
of “Mortgaged Property” or “collateral” or similar definition in any Collateral
Document and no Building or Manufactured (Mobile) Home is encumbered by any
Collateral Document. As used in this paragraph, “Building” means any Building or
Manufactured (Mobile) Home, in each case as defined in the applicable Flood
Insurance Regulations); and “Flood Insurance Regulations” means (I) the National
Flood Insurance Act of 1968 as now or hereafter in effect or any successor
statute thereto, (II) the Flood Disaster Protection Act of 1973 as now or
hereafter in effect or any successor statute thereto, (III) the National Flood
Insurance Reform Act of 1994 (amending 42 USC § 4001, et seq.), as the same may
be amended or recodified from time to time, and (IV) the Flood Insurance Reform
Act of 2004 and any regulations promulgated thereunder.

 



 

 

 

SECTION 6.        Miscellaneous.

 

(a)                Reference to the Credit Agreement. Upon the effectiveness
hereof, on and after the date hereof, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
shall mean and be a reference to the Credit Agreement as amended hereby.

 

(b)                Effect on the Credit Agreement; Ratification. Except as
specifically amended by this Amendment, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed. By its acceptance
hereof, the Borrower hereby ratifies and confirms each Loan Document to which it
is a party in all respects, after giving effect to the amendments set forth
herein.

 

(c)                Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. The Borrower hereby ratifies and
confirms that (i) except as expressly amended hereby, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Credit Agreement remain in full force and effect, (ii) each of the other
Loan Documents are and remain in full force and effect in accordance with their
respective terms, and (iii) the Collateral and the Liens on the Collateral
securing the Obligations are unimpaired by this Amendment and remain in full
force and effect.

 

(d)                Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.

 

(e)                Claims. As additional consideration to the execution,
delivery, and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, the Borrower
represents and warrants that, as of the date hereof, it does not know of any
defenses, counterclaims or rights of setoff to the payment of any Obligations of
the Borrower to Administrative Agent, Issuing Bank or any Lender.

 

(f)                 Execution and Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment by
facsimile or pdf shall be equally as effective as delivery of a manually
executed counterpart.

 

(g)                Governing Law. This Amendment and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Amendment and the transactions
contemplated hereby and thereby shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of Texas.

 

(h)                Headings. Section headings in this Amendment are included
herein for convenience and reference only and shall not constitute a part of
this Amendment for any other purpose.

 

SECTION 7.        NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT AND
THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY THE BORROWER, ADMINISTRATIVE AGENT,
ISSUING BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT BETWEEN SUCH PARTIES,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.

 

SECTION 8.        No Waiver. The Borrower hereby agrees that no Event of Default
and no Default has been waived or remedied by the execution of this Amendment by
the Administrative Agent or any Lender. Nothing contained in this Amendment nor
any past indulgence by the Administrative Agent, Issuing Bank or any Lender, nor
any other action or inaction on behalf of the Administrative Agent, Issuing Bank
or any Lender, (i) shall constitute or be deemed to constitute a waiver of any
Defaults or Events of Default which may exist under the Credit Agreement or the
other Loan Documents, or (ii) shall constitute or be deemed to constitute an
election of remedies by the Administrative Agent, Issuing Bank or any Lender, or
a waiver of any of the rights or remedies of the Administrative Agent, Issuing
Bank or any Lender provided in the Credit Agreement, the other Loan Documents,
or otherwise afforded at law or in equity.

 

Signatures Pages Follow

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 



  RING ENERGY INC.,   as Borrower               By: /s/ William R. Broaddrick  
  William R. Broaddrick     Vice President and Chief Financial Officer



 

 

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

 

 

 



  SUNTRUST BANK,   as Administrative Agent, as Issuing Bank and as a Lender    
    By: /s/ Ben Brown     Name:  Ben Brown     Title: Director

 

 



 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

 



 



  BBVA USA (F/K/A Compass Bank),   as a Lender         By: /s/ Julia Barnhill  
  Name:  Julia Barnhill     Title:  Vice President

 

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

 

 

 



  IBERIABANK,   as a Lender         By: /s/ Stacey Goldstein     Name: Stacey
Goldstein     Title: Senior Vice President

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

 



 

 



  BMO HARRIS BANK, N.A.,   as a Lender         By: /s/ James V. Ducote    
Name: James V. Ducote     Title: Managing Director



 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

 

 



 



  Canadian Imperial Bank of Commerce,
New York Branch,   as a Lender         By: /s/ Donovan C. Broussard    
Name: Donovan C. Broussard     Title: Authorized Signatory               By: /s/
Scott W. Danvers     Name: Scott W. Danvers     Title: Authorized Signatory

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

 

 



 



  KeyBank National Association,   as a Lender         By: /s/ David M. Bornstein
    Name: David M. Bornstein     Title: Senior Vice President

 

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

 

 

 



  Zions Bancorporation, N.A. dba Amegy Bank,   as a Lender         By: /s/ John
Moffitt     Name: John Moffitt     Title: Vice President

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

 

 

 



  U.S. Bank National Association,   as a Lender         By: /s/ Bruce E.
Hernandez     Name: Bruce E. Hernandez     Title: Senior Vice President

 

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

 

 

 



  Cadence Bank,   as a Lender         By: /s/ Eric Broussard     Name: Eric
Broussard     Title: Executive Vice President

 

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

 

 

 





  CrossFirst Bank,   as a Lender         By: /s/ Chris Cardoni     Name: Chris
Cardoni     Title: Energy Bank President

 

 

 



Signature Page to First Amendment to Amended and Restated Credit Agreement

Ring Energy, Inc.

 

